Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP 2012-036414) in view of Oppenheim (US Patent Application Publication no. 2013/0252121).
With regard to claim 1, Yasuda teaches a hydrogen generation system (abstract) comprising: a photovoltaic module (40; paragraphs 36, 38-44) including: a casing including a frame (as shown in figure 1), and a bottom plate provided at a lower end of 
wherein the heat exhauster mechanism includes: a heat exchanger/heat transfer system (50 – comprises heat sink 55, mounting part 53 and connection parts 52, 54), and a flow path provided in the bottom plate (the heat transfer member is arranged directly at the bottom of the bottom plate of the photovoltaic module/solar cell 40. The photovoltaic module 40 is directly attached to the heat sink 55 of the heat transfer system 50 which carries out the heat generated by the solar cell 40; paragraphs 28; 46-48. Therefore, the heat sink 55 correlates to the claimed “flow path” provided in the bottom plate/bottom of the solar cell 40) and connected to the heat exchanger (the heat transfer system 50 comprises a mounting part 53 and a plurality of branch parts connected to the bottom mounting part of the solar cell; figure 1; paragraphs 7, 11, 14), so that coolant flows in the flow path and the heat exchanger (50) raises the temperature of the water through the coolant (paragraphs 3, 5, 7-8, 11, 14, 46-50).
 	In addition, it has been held by the courts that the use of a one piece construction instead of a separable structure, i.e. as the heat transfer system 50 of Yasuda, would be merely a matter of obvious engineering choice. MPEP 2144.04.V.B. one having ordinary skill in the art would have found it obvious to incorporate the heat transfer flow path in 
Yasuda fails to explicitly teach wherein the photovoltaic element is a concentrator photovoltaic element. 
Oppenheim discloses systems for generating hydrogen including photovoltaic solar cells (paragraph 5), wherein the photovoltaic solar cells may include solar concentrators in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat the fluid for electrolysis to reduce the current consumed and increase the efficiency of the electrolysis process (paragraphs 15, 18-20). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a concentrator photovoltaic member in the solar cell of Yasuda, as taught by Oppenheim, in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat the fluid for electrolysis to reduce the current consumed and increase the efficiency of the electrolysis process.
 With regard to claim 3, Yasuda teaches a hydrogen generation system (abstract) comprising: a photovoltaic module (40; paragraphs 36, 38-44) including: a casing including a frame (as shown in figure 1), and a bottom plate provided at a lower end of the frame (the casing comprises top, bottom and side walls; figure 1), and a photovoltaic element disposed on the bottom plate (paragraphs 36, 38-44); a hydrogen generation apparatus (10) configured to generate hydrogen by electrolyzing water with electric power supplied from the photovoltaic module (abstract; paragraphs 5, 7, 8, 13, 27-29, 
the heat exhauster mechanism of Yasuda includes a flow path provided in the bottom plate, so that the water flows in the flow path (the heat transfer member is arranged directly at the bottom of the bottom plate of the photovoltaic module/solar cell 40. The photovoltaic module 40 is directly attached to the heat sink 55 of the heat transfer system 50 which carries out the heat generated by the solar cell 40; paragraphs 28; 46-48. Therefore, the heat sink 55 correlates to the claimed “flow path” provided in the bottom plate/bottom of the solar cell 40).
Yasuda fails to explicitly teach wherein the photovoltaic element is a concentrator photovoltaic element. 
Oppenheim discloses systems for generating hydrogen including photovoltaic solar cells (paragraph 5), wherein the photovoltaic solar cells may include solar concentrators in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat the fluid for electrolysis to reduce the current consumed and increase the efficiency of the electrolysis process (paragraphs 15, 18-20). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a concentrator photovoltaic member in the solar cell of Yasuda, as taught by Oppenheim, in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat 
With regard to claim 4, the flow path of Yasuda is disposed under the photovoltaic cell (40 – the heat transfer member including branch parts is disposed under the solar cell 40; figure 1).
With regard to claim 5, Yasuda teaches a hydrogen generation system (abstract) comprising: a photovoltaic module (40; paragraphs 36, 38-44) including: a casing including a frame (as shown in figure 1), and a bottom plate provided at a lower end of the frame (the casing comprises top, bottom and side walls; figure 1), and a photovoltaic element disposed on the bottom plate (paragraphs 36, 38-44); a hydrogen generation apparatus (10) configured to generate hydrogen by electrolyzing water with electric power supplied from the photovoltaic module (abstract; paragraphs 5, 7, 8, 13, 27-29, 39); and a heat exhauster mechanism (heat transfer member) configured to raise a temperature of the water using heat generated in the concentrator photovoltaic module (paragraphs 5-8; 19); 
the heat exhauster mechanism of Yasuda includes: a heat exchanger/heat transfer member (50), and a flow path provided on the bottom plate/mounting member and connected to the heat exchanger (50; figure 1), so that coolant flows in the flow path (the heat transfer member is arranged directly at the bottom of the bottom plate of the photovoltaic module/solar cell 40. The photovoltaic module 40 is directly attached to the heat sink 55 of the heat transfer system 50 which carries out the heat generated by the solar cell 40; paragraphs 28; 46-48. Therefore, the heat sink 55 correlates to the claimed “flow path” provided in the bottom plate/bottom of the solar cell 40), the heat 
Yasuda fails to explicitly teach wherein the photovoltaic element is a concentrator photovoltaic element. 
Oppenheim discloses systems for generating hydrogen including photovoltaic solar cells (paragraph 5), wherein the photovoltaic solar cells may include solar concentrators in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat the fluid for electrolysis to reduce the current consumed and increase the efficiency of the electrolysis process (paragraphs 15, 18-20). It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a concentrator photovoltaic member in the solar cell of Yasuda, as taught by Oppenheim, in order to properly direct the longer and shorter wavelength components of the received solar radiation to the solar concentrator and the photovoltaic solar cells to heat the fluid for electrolysis to reduce the current consumed and increase the efficiency of the electrolysis process.
 	With regard to claim 6, the frame and the bottom plate of Yasuda are integrally formed of a resin material (paragraphs 23, 30).
With regard to claim 7, the flow path of Yasuda is made of an electrically conductive material (paragraph 22 – heat transfer component is made of a metal), and the flow path and the photovoltaic cell (40) are electrically connected to each other (as shown in figure 1; paragraphs 19-22).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Oppenheim as applied to claim 2 above, and further in view of Hinman et al. (US Patent Application Publication no. 2010/0000874).
 	With regard to claim 8, Yasuda in view of Oppenheim teaches all of the features discussed above but fails to disclose a tracking control board configured to control the concentrator photovoltaic module to track the sun, the tracking control board including a first pipe in the tracking control board, wherein the first pipe is connected to the flow path.
 	Hinman discloses a device for solar assisted fuel production comprising a tracking control device to control a concentrator photovoltaic module to track the sun (paragraphs 47, 51, 52, 55, 58, 59), the tracking control board including a first pipe in the tracking control board connected to a flow path (paragraphs 47, 51) in order to concentrate the solar energy via the concentrator elements/heliostats to provide the energy needed for the electrolytic process (paragraph 21). One having ordinary skill in the art at the time of filing would have found it obvious to add a tracking control device to track the sun in the device of the modified Yasuda, as taught by Hinman, in order to concentrate the solar energy via the concentrator elements/heliostats to provide the .

Response to Arguments
Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art made of record fails to teach a heat exchanger and a flow path provided in the bottom plate and connected to the heat exchanger, as claimed. The solar cell of Yasuda is physically separated from the heat transport component. Yasuda does not disclose the claimed heat exhauster mechanism including a flow path provided in the bottom plate.
In response, the Examiner does not find this argument persuasive. Yasuda discloses a heat exhauster mechanism including: a heat exchanger/heat transfer system (50 – comprises heat sink 55, mounting part 53 and connection parts 52, 54), and a flow path provided in the bottom plate (the heat transfer member is arranged directly at the bottom of the bottom plate of the photovoltaic module/solar cell 40. The photovoltaic module 40 is directly attached to the heat sink 55 of the heat transfer system 50 which carries out the heat generated by the solar cell 40; paragraphs 28; 46-48. Therefore, the heat sink 55 correlates to the claimed “flow path” provided in the bottom plate/bottom of the solar cell 40) and connected to the heat exchanger (the heat transfer system 50 comprises a mounting part 53 and a plurality of branch parts connected to the bottom mounting part of the solar cell; figure 1; paragraphs 7, 11, 14), so that coolant flows in the flow path and the heat exchanger (50) raises the temperature of the water through the coolant (paragraphs 3, 5, 7-8, 11, 14, 46-50). It .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794